Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors Old Republic International Corporation Weconsent to the use of our reports dated March 3, 2014, with respect to the consolidated balance sheets of Old Republic International Corporation and subsidiaries as ofDecember 31, 2013 and 2012, and the related consolidated statements of income, comprehensive income, preferred stock and common shareholders' equity and cash flows for each of the years in the three-year period ended December 31, 2013, and all related financial statement schedules, and the effectiveness of internal control over financial reporting as of December 31, 2013, incorporated herein by reference and the reference to our firm under the heading "Experts" in the prospectus. /s/ KPMG LLP Chicago, Illinois December 3, 2014 II-7
